Citation Nr: 0001605	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-43 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for major depressive 
disorder as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Agustin Garcia, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from July 1955 to 
February 1962.

This matter arises from a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was appealed to the Board of 
Veterans' Appeals (Board).  In a July 6, 1998 decision, the 
Board denied the appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated May 6, 1999, the Court 
granted a joint motion by VA and the appellant, and vacated 
that part of the Board's July 6, 1998 decision that denied 
service connection for depression secondary to a service-
connected back disability.  The Court remanded the case to 
the Board to obtain Social Security Administration records 
which purportedly offer evidentiary support to the veteran's 
claim, as discussed in the joint motion.  [citation redacted]. 

REMAND

As noted in the joint motion cited above, the veteran 
testified, in a September 1993 hearing held on the issue of 
an increased rating for a back disability and service 
connection for a neck disability, that he was in receipt of 
Social Security Administration (SSA) disability benefits.  He 
stated that he had been receiving the benefits for about one 
year.  His representative noted that the benefits were for 
depression and stated the following: "I feel that maybe we 
should get these records."  There is no indication in the 
claims file that the records were sought or obtained.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the RO has obtained the 
requested SSA records, the veteran's 
claim should be reviewed in light of any 
additional evidence which may show a 
nexus between depression and the 
veteran's service-connected back 
disability.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process and to comply with the May 6, 1999, Order of the 
Court.  The Board intimates no opinion as to the ultimate 
determination to be made in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



